CUO T   OF
                                                                                                  APPEALS
                                                                                               DIVIS1

                                                                                        2013 APR -9 AM 9: 0
      IN THE COURT OF APPEALS OF THE STATE OF WASHIN

                                         DIVISION II

STATE OF WASHINGTON,                                               No. 41068 1 II
                                                                             - -


                               Respondent,
                                                             UNPUBLISHED OPINION
         V.




PAUL W. GEBHARDT,

                                        t.



         BRIDGEWATER, J. .
                      T. Paul Gebhardt appeals from his conviction for second
                       P   —

assault with an aggravating factor of committing the crime against a law enforcement officer;he

also appeals the trial court's denial of his motion for a new trial. No claimed error, including the

arguments in his statement of additional grounds (SAG), any merit. We affirm the
                                                      has
conviction and the trial court's denial of his motion for anew trial.

                                              FACTS


         On May 29, 2009, at approximately 10: 5 PM, Tacoma Police Department Officers Paula
                                             4

Kelly and Ryan Koskovich were dispatched to the area of North 49th and Visscher Street in

response to a report of dogs killing a cat. After arriving on the scene, they spoke with the caller,

who stated that three dogs had come from the southwest, killed the cat, and were " he neighbors'
                                                                                 t

dogs."Report of Proceedings (RP)at 80 81. Kelly encountered two aggressive dogs and, to
                                      -

prevent an attack on herself, she fired her weapon. An investigation by other responding officers


1
    Judge C. C. Bridgewater is serving as a judge pro tempore of the Court of Appeals, Division II,
pursuant to CAR 21( ).
                  c
2
    RAP 10. 0.
          1
No. 41068 1 II
          - -



ensued concerning her discharge of her firearm.

       That investigation led to another investigation when a citizen reported being bitten by a

dog that had escaped from the fenced.backyard of Gebhardt's residence. While they were still in

front of his residence, a truck driven by Gebhardt quickly approached, swerved around Kelly's

patrol car onto the street's shoulder, and stopped when Kelly stepped in front of it. Gebhardt
                                                                                      -

exited the truck and contacted the officers. Kelly described his demeanor as "argumentative"

and "indignant."RP at 272. At some point,the officers established that Gebhardt owned the

dog at which Kelly had fired a round.

       Kelly went into an alley to examine the backyard fence's gate and determine how the dog

escaped; Gebhardt eventually slammed the gate on her arm causing a scar. Kelly,Koskovich,

and other officers entered the backyard to arrest Gebhardt for assault. Gebhardt struggled with
                                                                                 -

the officers on the ground, turned face up,and obtained a rock. According to Kelly, Gebhardt
                                        -

repeatedly swung the rock toward Koskovich, although Koskovich prevented him from

completing his swing and connecting with the rock. Both Koskovich and another officer
described the rock as "softball-
                               sized"and testified that, because of its size,they felt the rock

presented a life -
                 threatening situation if Gebhardt had swung and connected with it. RP at.73,
                                                                                         5

680, 682. Rocks were collected from the scene.

        Gebhardt's girl friend disputed the officers' version of the events, testifying that Kelly

had provoked Gebhardt, he was on the ground when the officers entered the backyard, the

officers beat him without provocation, and at no time did he have a rock or offer any resistance.

        The State charged Gebhardt with second degree assault of Koskovich with a law

enforcement officer aggravating factor, third degree assault of Koskovich, and third degree


                                                  2
No.41068 1 II
         - -



assault of Kelly. Before trial, Gebhardt successfully moved to admit audio recordings from his

digital recorder. The first recording was 25 minutes long and primarily consisted of Gebhardt's

conversations with law enforcement in front of his house and in the backyard before the

altercation began; approximately 20 to 30 seconds at the end captured part of the altercation.

After an unexplained gap, the second recording captured another 6 seconds of the altercation.

       At trial,the jury heard the audio recordings Gebhardt had made of the events, and the

jury saw photographs of the officers' injuries and the conditions of their uniforms after the

altercation; for example, one of the officers had a cut on one of his fingers and his uniform had

dirt on its left shoulder, chest, and knees.

        The jury found Gebhardt guilty of second degree assault, found that the State had proven

the law enforcement officer aggravating factor, and found Gebhardt guilty of the third degree

assault of Koskovich, but it acquitted him of the third degree assault of Kelly.

        Gebhardt moved for a new trial based on the trial court's denial of his self defense

instruction and instances of prosecutorial misconduct during. losing argument. Gebhardt
                                                            c

subsequently obtained new counsel, who filed two supplemental motions for a new trial alleging

that trial counsel had denied Gebhardt his right to testify in his own defense, the trial court had

violated Gebhardt's right to be present, the prosecutor had committed numerous instances of

prosecutorial misconduct, and trial counsel had been ineffective on numerous occasions. The

trial court denied all these motions. Gebhardt appealed.




                                                  3
No. 41068 1 II
          = -



                                             ANALYSIS


                                         I. RIGHT To TESTIFY


       During trial,the parties and the trial court discussed the need for defense counsel to

confer with Gebhardt after his girl friend was excused as a witness, and to.confirm whether

Gebhardt would testify in order to finalize witness scheduling. The State mentioned, without

objection or correction from defense counsel, that defense counsel thought Gebhardt would not

testify. After the trial court excused his girl friend as a witness, it addressed defense counsel,

stating, You need some period of time to discuss this issue with your client. Is 15 minutes
         "
sufficient ?"   RP at 1003. After defense counsel agreed, the trial court recessed. When the trial

court reconvened, Gebhardt rested his case without testifying.

        In an e mail written to defense counsel after he rested his case, but before the jury
                -

returned its verdict, Gebhardt stated, I am very happy with the way you've conducted trial for
                                       "

the most part and I plan on giving you the civil case."Clerk's Papers (CP)at 509. But in his

affidavit supporting his motion for a new trial,Gebhardt stated that he wanted to testify and was

stunned"when defense counsel rested without calling him as a witness. CP at 502. Gebhardt

also stated that defense counsel "repeatedly told [him]that [defense counsel] was in charge of his

representation,"
               advised him not to testify, and did not tell him that he controlled the decision

whether to testify. CP at 502.

        At the hearing on Gebhardt's motion for a new trial,the trial court examined a draft

transcript of the trial proceedings, read the pertinent portions to the parties, and recalled that the

purpose of the 157minute recess at trial was for defense counsel to confer with Gebhardt




                                                   0
No. 41068 1 II
          - -



regarding whether he would testify. The trial court ruled that Gebhardt's post trial assertions,
                                                                                -

without further support, lacked credibility when compared with the trial record.

       Gebhardt argues that the trial court abused its discretion in denying his motion for a new

trial because trial counsel failed to inform him of his right to testify on his own behalf, thus

preventing him from exercising that right. We disagree.

       We review a trial court's grant or denial of a motion for a new trial for abuse of

discretion. State v. Jackman, 113 Wn. d 772, 777, 783 P. d 580 (1989).A trial court abuses its
                                    2                  2

discretion when it bases its.
                            decision on unreasonable or untenable grounds. State v. Rafay, 167

Wn. d 644, 655, 222 P. d 86 (2009).
  2                  3

        A criminal defendant has a federal and state constitutional right to testify on his or her

own behalf. State v. Thomas, 128 Wn. d 553, 556 57,562, 910 P. d 475 (1996).This right is
                                   2            -            2

fundamental and cannot be abrogated by defense counsel or by the trial court. Thomas, 128

Wn. d at 558. Only the defendant has the authority to decide whether or not to testify.
  2

 Thomas, 128 Wn. d at 558. Although the defendant does not need to waive the_ to testify
               2                                                            right

on the record, such a waiver must be made knowingly, voluntarily, and intelligently.

Thomas, 128 Wn. d at 558. Trial courts rely on defense counsel to inform defendants of their
              2

constitutional right to testify. Thomas, 128 Wn. d at 560.
                                               2

        Mere allegations by a defendant that his attorney prevented him from testifying are

insufficient to justify reconsideration of the defendant's waiver of the right to testify."State

v. Robinson, 138 Wn. d 753, 760, 982 P. d 590 (1999).Instead, defendants must show some
                   2                  2

  particularity "' to give their claims sufficient credibility and show they warrant a reference

hearing. Robinson, 138 Wn. d at 760 (quoting Underwood v. Clark, 939 F.d 473, 476 (7th Cir.
                         2                                            2

                                                   5
No. 41068 1 II
          - -



      In doing so, the defendant must "`
199 1)).                              allege       specific   facts "' and must demonstrate those


facts' credibility from the record. Robinson, 138 Wn. d at 760 (quoting Passos-
                                                    2                         Paternina v.

United States, 12 F. Supp. 2d 231, 239 ( P.1998)).
                                       R.
                                       D.

       For example, in Robinson, the defendant provided affidavits from several other people,

including a security guard and his trial counsel, stating that the defendant had " leaded"to testify
                                                                                 p

and that trial counsel refused to reopen the evidence to accommodate Robinson's request

because of counsel's frustration with the trial court. Robinson, 138 Wn. d at 756 57,760 61.
                                                                       2          -      -

Our Supreme Court held that Robinson made a sufficient showing that trial counsel prevented

him from testifying, thus warranting remand for a reference hearing on whether his waiver of his

right to testify was knowing and voluntary. Robinson, 138 Wn. d at 761.
                                                            2

       Unlike in Robinson, Gebhardt provided only his own affidavit stating that he was not

advised that he controlled his right to testify, he always maintained to defense counsel that he

wanted to testify, and he was "stunned"when defense counsel rested without calling him as a

witness. RP at 502. These assertions lacked credibility when compared with the record, which

demonstrated that defense counsel conferred with Gebhardt specifically on whether he would

testify and that Gebhardt was "very happy"with defense counsel's representation immediately

after trial. RP at 502. Accordingly, Gebhardt's affidavit, standing alone, was insufficient to

warrant a reference hearing. The trial court did not abuse its discretion in denying Gebhardt's

motion for a new trial on this basis, and his claim fails.

                                     II. RIGHT To BE PRESENT


        During trial,on June 10, 2010,after the close of evidence, the trial court memorialized

two side bar discussions it had with counsel earlier that day. It stated:


                                                  no
No. 41068 1 II
          - -



        The other side bar was not technically a side bar. It occurred kind of in chambers.
        You all walked down the  hallway at about ... 10: 5 [AM], advise me that the
                                                        3        to
        decision had been made that Mr. Gebhardt was choosing not to testify in this case
        and, therefore, the defense would come back with the jury present and rest.

RP at 1003.


        Gebhardt argues that the trial court abused its discretion in denying his motion for a new

trial because this hallway sidebar violated his right to be present during critical stages of his trial

or during proceedings affecting his substantial rights. We disagree.

        We review constitutional issues de novo. State v. Irby, 170 Wn. d 874, 880, 246 P. d
                                                                      2                  3

796 (2011).Washington courts have " outinely analyzed alleged violations of the right of a
                                  r

defendant to be present by applying federal due process jurisprudence."Irby, 170 Wn. d at 880.
                                                                                   2

Under the federal constitution, a]
                                "[ criminal defendant has a fundamental right to be present at

all critical stages of a trial."
                               Irby, 1 70 Wn. d at 880. Washington courts have also recognized
                                            2

that a defendant's right to " ppear and defend"under the state constitution may be broader than
                            a

the federal right to be present, as the state constitutional right attaches to proceedings where a

defendant's substantial rights may be affected."Irby, 170 Wn. d at 885 n. ;see also State v.
              "                                             2           6

Bennett, 168 Wn. App. 197, 204 n. ,275 P. d 1224 (2012)stating the same).
                                6       3               (

        Even assuming without deciding that a defendant's federal or state constitutional right to

be present attaches to proceedings during which defense counsel informs the trial court whether

the defendant will testify, violations of the right are subject to constitutional harmless error

analysis. Irby, 170 Wn. d at 885 86. Under this standard, the State bears the burden to prove
                      2          -

that the error was harmless beyond a reasonable doubt. Irby, 170 Wn. d at 886.
                                                                   2

        Here, Gebhardt appears to argue that his absence from the hallway side bar deprived him

of an opportunity to correct the trial court's conclusion that Gebhardt, after discussing the matter
                                                    7
No. 41068 1 II
          - -



with defense counsel during recess, had chosen not to testify. But the State correctly observes

that the trial court notified Gebhardt in open court of the hallway discussion, including defense

counsel's representation that Gebhardt chose not to testify. Accordingly, Gebhardt was informed

of and had an opportunity to contest defense counsel's earlier representations. Any error in

excluding Gebhardt from the earlier hallway discussion was harmless, and his claims fail.

                            III. ADMISSION OF DOG BREED EVIDENCE


       Gebhardt contends that the trial court abused its discretion in allowing the State and

witnesses to refer to Gebhardt's dog as a " it bull." at 38. But Gebhardt fails to support his
                                          p         RP

argument with citations to the record where he objected to these references. We do not address

arguments unsupported by citations to the record. See RAP 10. ( v. Thomas, 150
                                                          a)(State
                                                            6);
                                                            3

Wn. d 821, 874, 83 P. d 970, abrogated in part on other grounds, Crawford v. Washington, 541
  2                 3

U. . 36, 124 S. Ct. 1354, 158 L.Ed. 2d 177 (2004).And without an objection, evidentiary errors
 S

are not preserved for appeal. State v. Davis, 141 Wn. d 798, 850, 10 P. d 977 (2000).
                                                    2                 3

Accordingly, his claim fails.

                            IV. INEFFECTIVE ASSISTANCE OF COUNSEL


        Gebhardt also raises several claims of ineffective assistance of counsel that we address in

turn. We review claims of ineffective assistance of counsel de novo. State v. McFarland, 127

Wn. d 322, 334 35,899 P. d 1251 (1995).To prevail on a claim of ineffective assistance, a
  2            -       2

defendant must show both deficient performance and resulting prejudice. Strickland v.

Washington, 466 U. .668, 687, 104 S. Ct. 2052, 80 L.Ed. 2d 674 (1984).Counsel's
                 S

performance is deficient if it fell below an objective standard of reasonableness. State v.

Stenson, 132 Wn. d 668, 705, 940 P. d 1239 (1997).Our scrutiny of defense counsel's
               2                  2


                                                 E
No. 41068 1 II
          - -



performance is highly deferential, and we employ a strong presumption of reasonableness.

Strickland, 466 U. . at 689; McFarland, 127 Wn. d at 335 36. To rebut this presumption, the
                 S                            2          -

defendant bears the burden of establishing the absence of any "`
                                                              conceivable legitimate tactic

explaining   counsel's   performance. "' State v. Grier, 171 Wn. d 17, 42, 246 P. d 1260 (2011)
                                                               2                3

quoting State v. Reichenbach, 153 Wn. d 126, 130, 101 P. d 80 (2004)). establish
                                    2                  3            To

prejudice, a defendant must show a reasonable probability that the trial outcome would have

been different absent counsel's deficient performance. State v. Thomas, 109 Wn. d 222, 226,
                                                                              2

743 P. d 816 (1987).Failure on either prong of the test is fatal to a claim of
     2

ineffective assistance of counsel. Strickland, 466 U. . at 697.
                                                    S

A.     Failure To Make Suppression Motion
       Gebhardt argues that defense counsel was ineffective when he failed to move to suppress

evidence based on Kelly's unlawful intrusion onto his property by reaching over his fence.

When an appellant alleges ineffective assistance of counsel based on the failure to move to

suppress evidence, he must show that the trial, ourt likely would have granted the motion.
                                              c

McFarland, 127 Wn. d at 333 34.
                 2          -

       Our Supreme Court has held that when police officers ( ) identified as such, 2)
                                                            1 are                   ( are

performing their official duties in good faith, and (3) not exploit any constitutional violation,
                                                       do

evidence of assault against them after an unlawful entry is not barred by the exclusionary rule.

3
  Gebhardt grossly mischaracterizes the record by stating that defense counsel " oved to
                                                                               m
suppress evidence that police had any exigent circumstance that permitted them to enter the
defendant's property."Br. of Appellant at 10. Gebhardt actually objected to the State's motion
in limine to exclude questions about whether Gebhardt had committed a crime before law
enforcement entered his property. Gebhardt argued that he was entitled to inquire about the
absence of exigent circumstances in order to demonstrate the unreasonableness of Kelly's actions
in testing the fence.
                                                   E
No. 41068 1 II
          - -



State v. Mierz, 127 Wn. d 460, 475, 901 P. d 286 ( 995).The Mierz court reasoned that, in
                      2                  2       1

such circumstances, evidence of assault does not flow from the constitutional violation and is

outside the exclusionary rule's scope. Mierz, 127 Wn. d at 475. Also, contrary to public policy,
                                                    2

suppressing such evidence would allow suspects to assault police officers with impunity in cases

of unlawful entry. Mierz, 127 Wn. d at 473 74. Thus, even assuming without deciding that law
                                2          -

enforcement officers unlawfully entered Mierz's property, our Supreme Court held that Mierz's

assault of the officers did not arise from exploitation of a constitutional violation and, thus, the

exclusionary rule did not require suppression. Mierz, 127 Wn. d at 475.
                                                            2

       Here, even assuming without deciding that Kelly unlawfully entered Gebhardt's property

by reaching over his fence, Gebhardt knew that Kelly was a police officer, Kelly believed she

was lawfully investigating the previous dog attacks, and Gebhardt's assault of Kelly and

Koskovich did not arise from exploitation of the assumed unlawful entry. Accordingly,the trial

court likely would not have granted a motion suppressing evidence of the subsequent assaults.
Defense counsel was not ineffective for not moving to suppress evidence of the assaults, and

Gebhardt's claim fails.

B.      Failure To Object to Statements or Request Limiting Instructions Re: Dog Attacks

        Gebhardt further argues that defense counsel was ineffective when he failed to object to

hearsay statements in Kelly's testimony that ( )
                                             1 unidentified dogs had attacked and killed a cat

and (2) citizen's statements that a dog had escaped from Gebhardt's backyard and bitten her.
       the

        But the charges in this case arose from assaults against law enforcement officers,not dog

attacks. Defense counsel sought to minimize the dog attacks, describing them in closing as a

r] herring"or "rabbit trail." at 1168. But defense counsel also actively sought to portray
 ed                         RP

                                                  10
No. 41068 1 II
          - -



Kelly as "upset"and "agitate[
                            d]"
                              after being attacked by dogs she believed belonged to Gebhardt

and had been involved in previous attacks, causing her to " verreact"to Gebhardt's use of the
                                                          o

voice recorder and his " one of voice"in an attempt to "
                       t                               adjust [ Gebhardt's]
                                                                          attitude."RP at

1161 63. Defense counsel necessarily needed the audio recordings to establish Kelly's and
     -

Gebhardt's tones during their exchanges, and the recordings of the exchanges contained the

hearsay statements. Likewise, the neighbor attacked by the dog testified at trial. Thus,

conceivably in order to avoid emphasizing them, defense counsel refrained from objecting to any

hearsay statements about the dog attacks or requesting an instruction to limit the statements'

purpose because they were merely cumulative of the neighbor's testimony or statements in the

audio recordings that were central to his theory of the case. Accordingly, defense counsel's lack

of objection to these statements was a conceivably legitimate trial tactic. See Grier, 171 Wn. d
                                                                                             2
at 42. Defense counsel's performance was not deficient, and Gebhardt's claim fails.

C.     Failure To Request Limiting Instructions Regarding Dog Ownership Statements

        Gebhardt finally argues.that defense counsel was ineffective for failing to object to

hearsay statements that " he marauding dogs belonged to [him]." of Appellant at 58. But
                        t                                    Bn

Gebhardt does not cite,to any portions of the record in which the trial court admitted hearsay

statements expressly stating that the dogs belonged to him. We do not address arguments

unsupported by citations to the record. See RAP 10. (
                                                a)(Thomas, 150 Wn. d at 874.
                                                  6);
                                                  3              2

        Even if we addressed this issue on its merits, the audio recording of Gebhardt's

interactions with the law enforcement officers contained statements to this effect, and one of

defense counsel's themes during closing argument was that Kelly overreacted to Gebhardt's tone

during the interactions containing these statements. Accordingly, as stated above, defense

                                                 11
No. 41068 1 II
          - -



counsel needed the audio recording statements as part of his case and conceivably refrained from

objecting to cumulative instances of those statements to avoid emphasizing them. Thus, defense

counsel's lack of objection was a conceivably legitimate trial tactic and did not constitute

deficient performance. Gebhardt's claim fails.

                                V. PROSECUTORIAL MISCONDUCT


       Gebhardt raises numerous claims of prosecutorial misconduct, which we address in turn.

A defendant claiming prosecutorial misconduct must show both improper conduct and resulting

prejudice. State v. Fisher, 165 Wn. d 727, 747, 202 P. d 937 (2009).Prejudice exists where
                                  2                  3
there is a substantial likelihood that the misconduct affected the verdict. State v. McKenzie, 157

Wn. d 44, 52, 134 P. d 221 (2006).We review a prosecutor's comments during closing
  2                3

argument in the context of the total argument, the issues in the case, the evidence addressed in

the argument, and the jury instructions. State v. Dhaliwal, 150 Wn. d 559, 578, 79 P. d 432
                                                                  2                 3

2003).If a defendant establishes that the State made improper statements, then we review

whether those improper statements prejudiced the defendant under one of two different standards
of review. State v. Emery, 174 Wn. d 741, 760 61,278 P. d 653 (2012).
                                 2            -       3

        First,where the defendant preserved the issue by objecting at trial, we evaluate whether

there was a substantial likelihood that the improper comments prejudiced the defendant by

affecting the jury. Emery, 174 Wn. d at 761. But if the defendant failed to object to the
                                 2

improper argument at trial,we employ a different standard of review. See Emery, 174 Wn. d at
                                                                                      2
760 61. Under this second, heightened standard, the defendant must show that the State's
    -

misconduct " as so flagrant and ill intentioned that an instruction could not have cured the
           w

resulting prejudice."Emery, 174 Wn. d at 761 62. This more stringent standard of review
                                  2          -

                                                 12
No. 41068 1 II
          - -



requires the defendant to show that "( no `
                                    1) curative instruction would have obviated any

prejudicial effect on the jury' and (2) misconduct resulted in prejudice that `had a substantial
                                       the

likelihood of   affecting   the   jury verdict. "' Emery, 174 Wn. d at 761 (quoting State v.
                                                                2

Thorgerson, 172 Wn. d 438, 455, 258 P. d 43 (2011)). conducting this analysis, we focus
                  2                  3            In

more on whether the prejudice resulting from the State's misconduct could have been cured.

Emery, 174 Wn. d at 762.
             2

A.       Claims Not Addressed


         Gebhardt argues that the prosecutor committed prosecutorial misconduct requiring

reversal when he "advised the police witnesses to not answer questions about [Tacoma Police

Department] policies      and     training regarding     use   of force   on   citizens "; prevented
                                                                                           "           trial counsel

from questioning witnesses about [whether ` Gebhardt's dogs had terrorized the neighbor on

more   than   one   occasion prior    to   the   charged date] ";prevented trial counsel from asking the
                                                                 "

animal control officer about any           prior   contacts with Mr. Gebhardt about [sic] his          dogs ";   and


violated the court's order regarding the scope of the evidence he could adduce regarding police

job consequences if officers        lied "   during closing argument. Br. of Appellant at 42 43,48.
                                                                                             -

         But Gebhardt fails to support any of these claims with citations to relevant parts of the

record or discuss his citations with particularity. It is not the fiuzction of an appellate court " o
                                                                                                  t

comb the record with a view toward constructing arguments for counsel."In re Estate ofLint,


4
    Gebhardt again grossly misrepresents the record. Gebhardt claims that the " rial court
                                                                              t
sustained [his]motion       to    exclude this evidence that        Kelly ... was subject to punishment if she
falsified police reports, committed perjury, or used excessive force"and that the trial court
entered an " rder"excluding all such evidence. Br. of Appellant at 11, 48. But the trial court
            o
sustained only Gebhardt's objection,. based on relevance, to Kelly's testimony about how many
years she planned to remain serving as a police officer.

                                                               13
No. 41068 1 II
          - -



135 Wn. d 518, 532, 957 P. d 755 (1998); also RAP 10.
      2                  2             see        a)( Accordingly, we do not
                                                    6).
                                                    3(

address these claims.


       Further, Gebhardt contends that the prosecutor committed misconduct when he "argued

that all of the police would have had to engage in a dastardly and criminal conspiracy had they

perjured themselves in the same way." of Appellant at 48 (emphasis omitted).Beyond this
                                     Br.

solitary, conclusory statement, Gebhardt offers no further argument supporting this claim.

Passing treatment of an issue or lack of reasoned argument is insufficient to merit judicial

consideration."State v. Hathaway, 161 Wn. App. 634, 650 n.0, 251 P. d 253, review denied,
                                                         1        3

172 Wn. d 1021 (2011).Accordingly, we do not address this claim.
      2

B. "   Just Verdict"and " eclare The Truth"Arguments
                        D


       During closing argument, the prosecutor urged the jury to return a "just verdict"and a

true verdict according to the evidence and the law." at 1112. The prosecutor also stated:
                                                   RP
       The word "
                verdict"itself comes from the Latin word " eredictum,"
                                                         v           which means
       to declare the truth. And so by your decision in this case, you will declare the
       truth about whether the defendant assaulted Ryan Koskovich, and the truth about
       whether he assaulted Paula Kelly.

RP at 1113 14.
           -


        Gebhardt contends that these arguments constituted prosecutorial misconduct requiring

reversal. We disagree. The just verdict and true verdict arguments, when viewed in context,

were proper. Further, although the " eclare the truth"argument was improper, Gebhardt did not
                                   d

object to it at trial,which would have allowed the trial court to negate any prejudice with a
curative instruction.


        We have recently held that "[ t is not misconduct for the State to ask the jury to return a
                                   i]

just verdict supported by the evidence."State v. Fuller, 169 Wn. App. 797, 822, 282 P. d 126
                                                                                     3
                                                 14
No. 41068 1 II
          - -



2012)citing State v. Curtiss, 161 Wn. App. 673, 701, 250 P. d 496, review denied, 172 Wn. d
      (                                                   3                             2

1012 (2011)).
           Because the State asked the jury to return a just or true verdict supported by the

evidence and consistent with the law, the prosecutor's argument was not improper.

       But our Supreme Court has held that the " eclare the truth"argument is improper.
                                               d

Emery, 174 Wn. d at 760. Because Gebhardt did not object to the argument at trial,however,
             2

we review this claim under a heightened standard, asking whether "( no `
                                                                 1) curative instruction

would have obviated any prejudicial effect on the jury' and (2) misconduct resulted in
                                                              the

prejudice that ` ad
               h      a   substantial likelihood of affecting the   jury   verdict. "'   Emery, 174 Wn. d at
                                                                                                      2

761 (quoting T.
              horgerson, 172 Wn. d at 455).As our Supreme Court observed in Emery, such
                               2

an argument could have been cured by an instruction from the trial court. Emery, 174 Wn. d at
                                                                                       2

764. Thus, because Gebhardt failed to object to the argument at trial and obtain a curative

instruction, his claim fails. Accord Emery, 174 Wn. d at 764.
                                                  2

C.     Vouching For Witnesses

       During trial,Kelly testified that honesty was "paramount"for police officers because

dishonesty"would " uin an officer's]
                 r     [           credibility"and everything an officer said " eyond that
                                                                              b

point would always come under suspicion."RP at 533. She also testified that police officers

must certify police reports under penalty of perjury and that, as a felony, a perjury conviction

would end her police career because she would be stripped of her right to possess firearms.

During closing argument, the prosecutor stated:

       A] you go through their testimony and consider their testimony, keep in mind
           s
       that there really isn't anything that a police officer can do that's more damaging
        or career ending than to lie about a contact with a suspect.
                Well, I suppose there is one thing worse than filling out a police report
       that has falsity, and that is taking the stand and raising your right hand and
        swearing to tell the truth under penalty of perjury. Because a police officer with a
                                                      15
No. 41068 1 II
          - -



       perjury conviction, a police officer with a perjury charge, a police officer who is
       rumored to have committed perjury, has zero credibility left and that's the end.

RP at 1126 27.
           -


        Gebhardt argues that these closing arguments constituted improper vouching for witness

credibility. It is improper for a prosecutor to state a personal belief as to the credibility of a

witness. State V. Warren, 165 Wn. d 17, 30, 195 P. d 940 ( 008).But we will not find
                                2                3       2

prejudicial error " nless it is clear and unmistakable that counsel is expressing a personal
                  u

        such
opinion,"        as, I believe [the
                     "`               witness]. I believe him. "' Warren, 165 Wn. d at 30; State v.
                                                                                2

Brett, 126 Wn. d 136, 175, 892 P. d 29 (1995)emphasis omitted) quoting State v. Sargent, 40
             2                  2             (                (

Wn. App. 340, 343, 698 P. d 598 (1985)). a prosecutor has wide latitude to comment on
                        2             And

the evidence introduced at trial and to draw inferences from that evidence. Fisher, 165 Wn. d at
                                                                                          2

747.


        Here,the prosecutor did not make statements of personal belief about the law

enforcement witnesses' credibility. Rather, he argued inferences from the evidence adduced at

trial regarding the potential consequences of dishonesty and perjury on a police officer's career.

Accordingly, the prosecutor's arguments were not improper, and Gebhardt's claim fails.
D.      Comment on Constitutional Right

        Finally,during closing argument and in the context of explaining why the State did not
have to prove Gebhardt's motive, the prosecutor stated:

                 I mean, when you take a step back and look at this case, you have to say to
        yourself, what was so important about that backyard that the defendant was so
        determined to keep the police from?Turns out they're inside of it and there isn't
        anything controversial about it,anything at all. And so, you know, it would be an
        impossible task to put on the State proving why people do what they do.

RP at 1115.
    No. 41068 1 II
              - -



           Gebhardt argues that the prosecutor committed misconduct requiring reversal when he

    impermissibly commented on Gebhardt's constitutional right to exclude law enforcement from

    his property. But a prosecutor may touch on a defendant's exercise of a constitutional right,

    provided the prosecutor does not "`
                                     manifestly intend[] remarks to be a comment on that
                                                       the

    right. "' State v. Gregory, 158 Wn. d 759, 807, 147 P. d 1201 (2006)quoting State v.
                                      2                  3               (

    Crane, 116 Wn. d 315, 331, 804 P. d 10 (1991)).
                 2                  2

           Here, when viewed in context,the prosecutor's argument was an explanation of why the

    State did not have to prove motive, as opposed to a comment manifestly inviting the jury to draw

    a negative inference from Gebhardt's exercise of a constitutional right. Accordingly, the

    prosecutor's argument was not improper, and Gebhardt's claim fails.
                                   VI. SUFFICIENCY OF THE EVIDENCE


           Gebhardt argues that sufficient evidence does not support his conviction for second

    degree assault. We disagree.

           Sufficient evidence supports a conviction if,when viewed in the light most favorable to

    the State, any rational trier of fact could have found the essential elements of the charged crime

    proved beyond a reasonable doubt. State v. Hosier, 157 Wn. d 1, 8, 133 P. d 936 (2006).On
                                                             2              3

    appeal, we draw all reasonable inferences from the evidence in favor of the State and interpret

    them most strongly against the defendant. Hosier, 157 Wn. d at 8. In the sufficiency context,
                                                            2

    we consider circumstantial evidence as probative as direct evidence. State v. Goodman, 150

    Wn. d 774, 781, 83 P. d 410 (2004).We may infer specific criminal intent of the accused from
      2                 3

    conduct that plainly indicates such intent as a matter of logical probability. Goodman, 150



                                                     17


7
No.41068 1 II
         - -



Wn. d at 781. We defer to the fact finder on issues of conflicting testimony, witness credibility,
  2

and persuasiveness of the evidence. Thomas, 150 Wn. d at 874 75.
                                            .     2          -

       Gebhardt specifically argues that, g] the wild inconsistencies between the State's
                                          "[ iven

witnesses, this court must find"that sufficient evidence does not support Gebhardt's second

degree assault conviction. Br. of Appellant at 66. But we defer to the fact finder on such issues.

Thomas, 150 Wn. d at.874 75. Further, Gebhardt yet.gain fails to support many of his factual
              2          -                        a

assertions with citations to the record. To the extent, if any, that Gebhardt raises sufficiency

challenges not based on witness credibility, we ordinarily would not consider those challenges.

Lint, 135 Wn. d at 532; see also RAP 10.
            2                        a)( However, because Gebhardt also raises the
                                       6).
                                       3(

issue in his SAG, we nonetheless consider the merits of his sufficiency challenge.

       In order to convict Gebhardt of second degree assault of Koskovich, the State had to

prove that Gebhardt assaulted Koskovich with a deadly weapon. The trial court's instructions to

the jury defined an " ssault"in two ways: ( ) " act done with intent to inflict bodily injury
                    a                     1 an

upon another, tending but failing to accomplish it and accompanied with the apparent present

ability to inflict the bodily injury if not prevented"and (2) " act done with the intent to create
                                                             an

in another apprehension and fear of bodily injury, and which in fact creates in another a
reasonable apprehension and imminent fear of bodily injury."CP at 328. Finally,the trial

court's instructions defined "[ eadly weapon"as "any weapon, device, instrument, substance, or
                             d]

article,which under the circumstances in which it is used, attempted to be used, or threatened to

be used, is readily capable of causing death or substantial bodily harm. CP at 329.


5 And Gebhardt yet again misrepresents the record. For example, he claims that Renae
Campbell, a forensics technician, testified " or"
                                            f    him,when Campbell actually testified as a
rebuttal witness for the State.

                                                 18
No. 41068 1 II
          - -



       Here, Gebhardt repeatedly swung a softball sized rock toward Koskovich. The jury
                                                  -

could reasonably infer Gebhardt's intent to inflict or create an apprehension of bodily injury

from his actions. Further, Koskovich and another officer testified that they felt that Gebhardt's

acts threatened their lives and, thus, had a reasonable apprehension and imminent fear of bodily

injury. Finally,the jury could reasonably infer from the rock's size and the officers' testimony

that the rock, when used as a club during a struggle on the ground, was capable of causing death

or substantial bodily harm. Accordingly, sufficient evidence supported Gebhardt's conviction,

and his claim fails.

                       VII. FAILURE To PROVIDE DRAFT TRIAL TRANSCRIPTS


       Gebhardt contends that the trial court abused its discretion during the hearing on his

motion for a new trial by failing to provide copies of the draft trial transcripts reviewed by the

trial court. But in support of his argument, he cites only CR 5 for the proposition that " uperior
                                                                                         s

court rules also mandate that the parties serve upon each other all written materials to be relied

upon, for example, in motions before the court."Br.of Appellant at 28 29 ( mphasis added).
                                                                      - e

        Gebhardt fails to explain how CR 5 compels the trial court, a nonparty, to provide such

draft transcripts in a criminal trial;nor does he cite any relevant authority supporting that

proposition. We do not consider claims unsupported by argument or citation to legal authority.

RAP 10. (
    a)(Cowiche Canyon Conservancy v. Bosley, 118 Wn. d 801, 809, 828 P. d 549
      6);
      3                                            2                  2

1992).




                                                  19
No. 41068 1 II
          - -



                                        VIII.   SAG ISSUES


       Gebhardt also raises numerous issues in his SAG. We address each in turn, finding them

meritless.


A.     Prosecutorial Misconduct


       Gebhardt argues that the prosecutor committed reversible misconduct by referring to one

of Gebhardt's dogs as a "pit bull"and "encouraging"or " llowing"his witnesses to do so. SAG
                                                      a

at 2. But Kelly testified that the dog "ooked like a [pit bull]," she was familiar with
                                       l                       that

American Bulldogs, and they both have the "same general characteristics." SAG at 1 -2.

Accordingly, the prosecutor's and witnesses' statements were supported by the evidence and,

thus, proper. Moreover, even if they were improper, there is no substantial likelihood that

incorrect references to a dog's breed affected the jury's verdict in a case involving assault on law

enforcement officers with a fence gate and a rock. Accordingly, Gebhardt cannot establish

prejudice, and his claim fails.

       Gebhardt further contends that the prosecutor committed reversible misconduct when he

referred to Gebhardt's dog as a "dangerous dog"or " otentially dangerous dog"and allowed
                                                  p

Kelly to use the "dangerous dog"term during her testimony. SAG at 2. But Gebhardt cites to

statements made by the prosecutor during pretrial proceedings. Moreover, Kelly testified only

that the neighbor's report of being attacked by a dog necessitated an expanded investigation

because such a dog " ould be deemed as a dangerous dog." at 258. Accordingly, even if the
                   c                                   RP

statements were improper, Gebhardt fails to show a substantial likelihood that pretrial statements

or a self -
          evident statement during trial affected the jury's verdict in this assault case. See

Emery, 174 Wn. d at 760. Gebhardt cannot demonstrate prejudice, and his claim fails.
             2


                                                  20
No. 41068 1 II
          - -



       Gebhardt also argues that the prosecutor committed reversible misconduct by " nowingly
                                                                                   k

giving misleading information regarding   the definition of reasonable doubt "'
                                                            `                     during closing

argument. SAG at 2. Although RAP 10. 0 does not require the appellant, to refer to the record
                                   1

or cite authority, he is required to inform us of the " ature and occurrence of the alleged errors."
                                                      n

These assertions of error are too vague to allow us to identify the issue and we do not reach it.

       Gebhardt finally contends that the prosecutor committed reversible misconduct during

closing argument when he called Gebhardt an "arrogant jerk," "
                                                           obnoxious citizen," "
                                                                             attitudinal,"

belligerent," other disparaging terms, and stated that Gebhardt " ichly deserved"getting
            and                                                 r

beat[ n]up."
    e      SAG at 2. Although the prosecutor's statements were perhaps ill-
                                                                          considered, he

explained that they were based on evidence of Gebhardt's behavior preceding the altercation, not

Gebhardt's character, and that the jury could reach their own conclusion from the audio

recordings and other evidence it heard. Accordingly, the prosecutor argued proper inferences

from the evidence, and Gebhardt's claim fails.

B.     Ineffective Assistance of Counsel


       Gebhardt argues that defense counsel was ineffective during closing argument when he

contradicted the girl friend's testimony. But defense counsel argued only that, if the jury

disbelieved her testimony that Gebhardt was not standing at the fence when Kelly's arm was

injured, it might still find that Gebhardt did not intentionally injure her. Defense counsel's

argument was not deficient in pursuing a legitimate trial tactic, and Gebhardt's claim fails. See

Grier, 171 Wn. d at 42.
             2

        Gebhardt next contends that defense counsel was ineffective during trial when he referred

to the altercation as a "fight."
                               SAG at 2. But two instances of defense counsel using terms that

                                                 21
No. 41068 1 II
          - -



offend Gebhardt's subjective preferences cannot constitute objectively deficient performance by

any measure. See Stenson, 132 Wn. d at 705. His claim fails.
                                2

          Gebhardt further contends that defense counsel was ineffective when he prevented

Gebhardt from testifying and failed to inform him of his constitutional right to testify. Because

we disposed of this claim above, we do not address it again.

          Gebhardt next argues that defense counsel was ineffective when he advised Gebhardt

against moving for the trial court judge to recuse herself after she informed the parties that she

was a next -door -neighbor to Sergeant Kirk Martin, a police officer involved in Gebhardt's arrest.

But this alleged advice by defense counsel refers to matters outside of the record. This court will

not review claims based on matters outside the record on direct appeal. McFarland, 127 Wn. d
                                                                                         2

at 335.


          Gebhardt also contends that defense counsel was ineffective when he did not cross-

examine the neighbor attacked by Gebhardt's dog. But the neighbor testified primarily about

being attacked by Gebhardt's dog. As we discussed above, this was an assault case that was not

based on dog attacks, and defense counsel referred to the evidence of dog attacks as a "[ ed
                                                                                       r]

herring"or " abbit trail"in closing argument. RP at 1168. Defense counsel was conceivably
           r

trying to minimize such evidence and did not provide deficient performance by pursuing a

legitimate trial tactic. See Grier, 171 Wn. d at 42; Stenson, 132 Wn. d at 705. His claim fails.
                                          2                         2

          Gebhardt additionally argues that defense counsel was ineffective when he failed to

object to the admission into evidence during Koskovich's testimony of one of the rocks collected

from the scene. But Koskovich also testified that he could not identify the rock as the one with

which Gebhardt tried to strike him. Even assuming without deciding that defense counsel was


                                                 22
No. 41068 1 II
          - -



deficient, Gebhardt cannot demonstrate a reasonable probability that its admission affected his

trial's outcome. See Thomas, 109 Wn. d at 226. His claim fails.
                                   2

       Gebhardt further argues that defense counsel was ineffective when he " id not adequately
                                                                            d

protect, or lay the foundation for, [
                                    Gebhardt's]
                                              constitutional right to a claim of self -
                                                                                      defense."

SAG at 3. But the record reflects that defense counsel, albeit unsuccessfully, requested a self

defense instruction and provided the trial court with relevant facts and legal authority. Merely

because Gebhardt is subjectively dissatisfied.with the trial court's denial of the instruction does

not demonstrate that counsel's performance was objectively deficient. His claim fails.

       Gebhardt next argues that defense counsel was " norganized,"
                                                     u            often " ad no input,"
                                                                        h             at

one point lost his train of thought, had to " aw[]
                                            p    around"for documents during trial, and

erroneously informed him before trial that he faced only a maximum of five years in prison.

SAG at 3 4. But Gebhardt's contention that defense counsel often " ad no input"lacks
         -                                                       h

sufficient specificity to address. And losing one's train of thought on a single occasion does not

constitute objectively deficient performance. Gebhardt's assertions that defense counsel was

unorganized"and erroneously advised him on sentencing consequences refer to matters outside

of the record that we will not address on direct appeal. McFarland, 127 Wn. d at 335.
                                                                          2

        Finally, Gebhardt argues that defense counsel was ineffective when he did not call

witnesses to provide medical expert testimony about his injuries. Even assuming without

deciding that defense counsel's performance was deficient, Gebhardt cannot demonstrate that a

medical witness would have testified in his favor and, therefore, that he was prejudiced without

such testimony. His claim fails.




                                                 23
No. 41068 1 II
          - -



C.     Self Defense Instruction


       Gebhardt contends that the trial court erred in refusing to give his requested self defense

instruction because there was no evidence that the police officers unlawfully arrested him. We

review a trial court's refusal to give a self defense instruction based on insufficient evidence to

support the instruction for abuse of discretion. State v. Read, 147 Wn. d 238, 243, 53 P. d 26
                                                                      2                 3

2002).A trial court abuses its discretion when it bases its decision on unreasonable or

untenable grounds. Rafay, 167 Wn. d at 655. And we may affirm on any ground supported by
                                2

the record. State v. Costich, 152 Wn. d 463, 477, 98 P. d 795 (2004).
                                    2                 3

        Our Supreme Court has held that "[ ne cannot deny that he struck someone and then
                                        o]

claim that he struck them in self -
                                  defense."State v. Aleshire, 89 Wn. d 67, 71, 568 P. d 799
                                                                   2                2

1977) defendant denied participating in bar fight leading to assault charges).Divisions One
       (

and Three of this court have also held that defendants are not entitled to self defense instructions

if they deny committing the act underlying the charged crime. State v. Barragan, 102 Wn. App.

754, 762, 9 P. d 942 (2000);
             3             State v. Gogolin, 45 Wn. App. 640, 643 44,727 P. d 683 (1986)
                                                                  -       2

defendant denied underlying assault);
                                    accord State v. Pottorf, 138 Wn.App. 343, 348, 156 P. d
                                                                                        3

955 (2007) A defendant asserting self -
           ("                         defense is ordinarily required to admit an assault

occurred. ").


        Here, Gebhardt presented no evidence in his case that he struck or attempted to strike any

of the officers. To the contrary, his defense consisted of a complete denial of such actions.

Accordingly, his general denial defense precluded a self defense instruction, and the trial court

did not abuse its discretion in refusing to give one. Accord Aleshire, 89 Wn. d at 71.
                                                                            2




                                                  I
No. 41068 1 II
          - -



D.     JurQuestionnaire

       Gebhardt argues that.the trial court abused its discretion when it denied his request to use

a jury questionnaire during voir dire. But trial courts have wide discretion to manage the voir

dire process, and we will grant relief only if the defendant can show that the trial court abused its

discretion and the defendant's rights were substantially prejudiced. State v. Davis, 141 Wn. d
                                                                                           2

798, 825 26, 10 P. d 977 (
         -       3       2000).

       Here,the State observed that there was nothing unique about Gebhardt's case, there was

no publicity surrounding his case, and the questionnaire was not specific to his case's facts. And

the trial court observed that jury questionnaires "dramatically"slow the jury selection process

and that it generally allows them only in cases where the potential jurors might be hesitant to

disclose private, case -relevant information, such as in sex offense cases. RP at 11 -12. Given

these facts, the trial court's denial of a jury questionnaire was reasonable, and it did not abuse its

discretion. Gebhardt's claim fails.


E.      Sufficiency of the Evidence

        Gebhardt, making arguments based on witness credibility, contends that sufficient

evidence does not support his second degree assault conviction. Because we addressed and

rejected these arguments above, we do not address them again.

F.      Admission of Audio Recording Transcript


        Gebhardt argues that the trial court abused its discretion in admitting the State's transcript

of the audio recordings as an illustrative reading aid. We review a trial court's decision to admit

evidence for illustrative purposes for abuse of discretion. State v. Allen, 72 Wn. d 42, 44 45,
                                                                                 2          -

431 P. d 593 (1967).Here, the trial court reasoned that the State laid a proper foundation for the
     2

                                                  25
No. 41068 1 II
          - -



transcripts and their accuracy through Kelly's testimony and informed Gebhardt that he would

have " reat leeway"to establish inaccuracies during cross -examination. RP at 304 05,311 12.
     g                                                                            -      -

The trial court also instructed the jury that the transcripts were "ntended strictly as a listening
                                                                   i

aid ";   and it collected the transcripts from the jury after the tape was played in open court. RP at

313 14. Accordingly, the trial court did not abuse its discretion, and Gebhardt's claim fails.
    -

G.         Appearance of Fairness

           Gebhardt contends for the first time on appeal that the trial court demonstrated bias

towards the State by ( )
                     1 sustaining the State's objections without requiring a supplied basis or

supplying the basis itself, 2)
                            ( allowing Martin to "overhear private conversation between counsel

and the court outside the presence of the jury," (3)
                                               and  allowing the State to have Koskovich
retrieve evidence from the property       room   during trial. SAG      at 7.   We construe these claims of


bias as arguments that the trial court violated the appearance of fairness doctrine.

           An appearance of fairness claim is not " onstitutional"in nature under RAP 2. (
                                                  c                                   a)(
                                                                                       3)
                                                                                       5

and, thus, may not be raised for the first time on appeal. See State v. Morgensen, 148 Wn. App.

81, 90 91, 197 P. d 715 (2008); also City ofBellevue v. King County Boundary Review Bd.,
       -        3             see

90 Wn. d 856, 863, 586' P. d 470 (1978) Our appearance of fairness doctrine,though related to
     2                   2              ("

concerns     dealing with due   process   considerations, is   not   constitutionally based. "). Accordingly,

Gebhardt failed to preserve these issues for appeal when he failed to object below, and his claim
fails.


                                           IX. CUMULATIVE ERROR


           Gebhardt finally contends in his opening brief that he is entitled to a new trial under the

cumulative error doctrine. But the doctrine does not apply where the alleged errors are few and


                                                       26
No. 41068 1 II
          - -



have little or no effect on the trial's outcome. State v. Weber, 159 Wn. d 252, 279, 149 P. d 646
                                                                       2                  3

2006).Gebhardt identifies one improperbut curable—
                                      —          argument by the prosecutor, and we

have already concluded that the few errors we assume for the sake of argument had no effect on

the trial's outcome. Thus, Gebhardt's claim fails.

                                          X. SANCTIONS


       Appellant's counsel is highly experienced. She knows the Rules of Appellate Procedure

RAPs)and knows how to comply with them. But,in numerous instances, Gebhardt's counsel

did not comply with the RAPS in preparing Gebhardt's brief. She did not cite to the record as is
required, which forced us to attempt to ascertain the precise content and basis of the alleged
errors. She also grossly mischaracterized the record on several occasions and failed to provide

sufficient argument or citations to authority for numerous issues. These violations of the rules

cannot go unnoticed or unpunished. We may impose sanctions under RAP 18.9 sua sponte. See

Fidelity Mortg. Corp. v. Seattle Times Corp.,131 Wn. App. 462, 473, 128 P. d 621 (2005);
                                                                         3             RAP

a) (court may "on its own initiative"impose sanctions for failure to comply with
18. (
  9 appellate

the RAPS).Accordingly, we impose a sanction in the amount of 250 to be paid within 60 days
                                                             $
of the mandate's issuance in this case.

        Affirmed.


        A majority of the panel having determined that this opinion will not be printed in the




                                                  27
No. 41068 1 II
          - -



Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0




                                                            T.
                                                            J. .
                                                             P
                                                                     J
                                             Bridgewate ,
We concur:



  j. n
Hunt, J.
                              /,,,-
Van Deren, J.




                                           28